NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



LATOSHA LATISHA SPAULDING,                 )
DOC #Y15348,                               )
                                           )
             Appellant,                    )
                                           )
v.                                         )
                                           )      Case No. 2D18-2009
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Hendry
County; James Sloan, Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and SALARIO, JJ., Concur.